Opinion by
Judge .Hargis :
This appeal involves the identical question which was fully considered and decided by this court at its present term in the case of Lewis v. Mansfield, 78 Ky. 460. In that case it is held that the taking and return by the sheriff of an indemnifying bond, under the provisions of Sec. 211, Civ. Code, furnishes no defense to him against an action by the claimant for an illegal seizure or conversion of his property under an attachment against the property of another person. The bond is for the protection of the sheriff, and can be sued on only by him. The obligation is to him, and its conditions are against any damage he may sustain by reason of the levy. Chap. 6, Title 14, Civ. Code, applies solely to executions and distress warrants.
Wherefore the judgment is reversed with directions to sustain the demurrer of the appellant to the answer of the appellees, and for further proceedings consistent with this opinion.